         Case 1:17-cv-05165-SDG Document 180 Filed 12/05/19 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

TARSUS CONNECT, LLC,

Plaintiff/Counter-Defendant,

v.                                          Case No.: 1:17-cv-05165-SDG

CVENT, INC.

Defendant/Counter-Plaintiff.


             MOTION FOR LEAVE TO FILE RESPONSE TO
     DEFENDANT/COUNTERCLAIMANT CVENT, INC.’S STATEMENT OF
       ADDITIONAL MATERIAL FACTS (DKT. NO. 170, ¶¶191-242) IN
                 ACCORDANCE WITH L.R. 56.1(b)(3)

       Pursuant to Local Rule 56.1(B) (3), Plaintiff Tarsus Connect, LLC (“Tarsus

Connect”) hereby requests leave to file a response to each of the facts set forth in

Defendant/Counterclaimant Cvent, Inc.’s Statement of Additional Material Facts in

Opposition to Plaintiff/Counterclaim Defendant Tarsus Connect, LLC’s Motion for

Summary Judgment, Dkt. No. 170, ¶¶191-242, in the form attached hereto as Exhibit

A.

       On November 26, 2019, Defendant Cvent, Inc. (Cvent) filed its Memorandum

in Opposition to Plaintiff’s Combined Memorandum of Law in Support of its Motion

for Partial Summary Judgment (Dkt. 167). Pursuant to the Court’s October 22, 2009

Order (Dkt. 148), Cvent also filed Defendant/Counterclaimant Cvent, Inc.’s
         Case 1:17-cv-05165-SDG Document 180 Filed 12/05/19 Page 2 of 5




Responses and Statements of Material Fact in Opposition to Plaintiff/Counterclaim

Defendant Tarsus Connect, LLC’s Statement of Material Facts (Dkt. 170). As a part

thereof, Cvent filed a statement of additional material facts, namely

Defendant/Counterclaim Cvent, Inc.’s Statement of Additional Material Facts in

Opposition to Plaintiff/Counterclaim Defendant Tarsus Connect, LLC’s Motion for

Summary Judgment. See Dkt. 170, ¶¶191-242, pp. 173-197 (“Statement of

Additional Facts”). Cvent’s Statement of Additional Facts offer new assertions or

reframe prior assertions.

      Local Rule 56.1(B)(3) provides that if a party “provides a statement of

additional facts, then, within the time allowed for filing a reply, the movant shall file

a response to each of the respondent’s facts.” In accordance therewith, Tarsus

Connect has prepared its response to each of Cvent’s Statement of Additional Facts.

To insure compliance with the Court’s October 22, 2019 Order and the Local Rules,

Tarsus Connect files this motion for leave and attaches as Exhibit A,

“Plaintiff/Counter-Defendant Tarsus Connect’s Response to Cvent, Inc. Statement of

Additional Facts.”

      Tarsus Connect must respond to Cvent’s Statement of Additional Facts in

accordance with Local Rule 56.1(B)(3). To the extent necessary, Tarsus Connect

requests leave to file such a response, a copy of which is attached as Exhibit A.



                                            2
  Case 1:17-cv-05165-SDG Document 180 Filed 12/05/19 Page 3 of 5




Respectfully submitted this 5th day of December 2019.

                                 /s/ Stephen M. Schaetzel
                                 Stephen M. Schaetzel
                                 Georgia State Bar No. 628653
                                 MEUNIER CARLIN & CURFMAN LLC
                                 999 Peachtree Street NE
                                 Suite 1300
                                 Atlanta, GA 30309
                                 Telephone: (404) 645-7700
                                 sschaetzel@mcciplaw.com


                                 Attorney for Plaintiff and
                                 Counterclaim-Defendant
                                 Tarsus Connect, LLC




                                  3
        Case 1:17-cv-05165-SDG Document 180 Filed 12/05/19 Page 4 of 5




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

TARSUS CONNECT, LLC,
    Plaintiff/Counter-Defendant,

v.                                              Case No.: 1:17-cv-05165-SCJ

CVENT, INC.
    Defendant/Counter-Plaintiff.


                     LOCAL RULE 7.1D CERTIFICATION

I hereby certify, pursuant to L.R. 5.1B and 7.1D of the Northern District of Georgia,

that the foregoing MOTION FOR LEAVE TO FILE RESPONSE TO

DEFENDANT/COUNTERCLAIMANT CVENT, INC.’S STATEMENT OF

ADDITIONAL MATERIAL FACTS (DKT. NO. 170, ¶¶191-242) IN

ACCORDANCE WITH L.R. 56.1(b)(3) complies with the font and point selections

approved by the Court in L.R. 5.1B. The foregoing pleading was prepared on a

computer using 14-point Times New Roman font.



      Dated this 5th day of December 2019.

                                      /s/ Stephen M. Schaetzel
                                      Stephen M. Schaetzel




                                          4
         Case 1:17-cv-05165-SDG Document 180 Filed 12/05/19 Page 5 of 5




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

TARSUS CONNECT, LLC,
    Plaintiff/Counter-Defendant,

v.                                             Case No.: 1:17-cv-05165-SCJ

CVENT, INC.
    Defendant/Counter-Plaintiff.


                           CERTIFICATE OF SERVICE

      The undersigned hereby certifies that, on this 5th day of December 2019, the

foregoing MOTION FOR LEAVE TO FILE RESPONSE TO

DEFENDANT/COUNTERCLAIMANT CVENT, INC.’S STATEMENT OF

ADDITIONAL MATERIAL FACTS (DKT. NO. 170, ¶¶191-242) IN

ACCORDANCE WITH L.R. 56.1(b)(3) was filed with the Clerk of Court using the

CM/ECF system which will automatically send e-mail notification of such filing to

all attorneys of record.



Date: December 5, 2019                       /s/ Stephen M. Schaetzel
                                             Stephen M. Schaetzel




                                         5
